Exhibit 10.36
AMENDMENT NO. 1 TO AGREEMENT FOR WATER SERVICE
Arapahoe County Fairgrounds
THIS AMENDMENT NO. 1 TO AGREEMENT FOR WATER SERVICE (“Amendment No. 1”) is made
and entered into this  _____  day of August 2008, by and between the RANGEVIEW
METROPOLITAN DISTRICT, a quasi-municipal corporation and political subdivision
of the State of Colorado acting by and through its water activity enterprise
(“Rangeview”), PURE CYCLE CORPORATION, a Colorado Corporation (successor by
merger to Pure Cycle Corporation, a Delaware corporation) (“Pure Cycle”), and
ARAPAHOE COUNTY, a political subdivision of the State of Colorado (the
“County”).
WHEREAS, Rangeview, Pure Cycle and County entered into an Agreement for Water
Service, dated August 3, 2005, concerning the Arapahoe County Fairgrounds (the
“Agreement”);
WHEREAS, pursuant to provisions of the Agreement, including paragraph 4.3, the
County is obligated to fund certain Special Facilities “A” and “B” by
(i) selling groundwater to Pure Cycle, (ii) making an initial cash payment and
(iii) making monthly capital facilities surcharge payments (“MCFS”);
WHEREAS, the County made the initial cash payment required by the Agreement in
the amount of $397,235.00;
WHEREAS, pursuant to the provisions of the Agreement the County made an initial
conveyance of 26.95 acre feet a year of groundwater from the Laramie-Fox Hills
formation on or about September 2, 2005;
WHEREAS, pursuant to the Agreement the County was to pursue a modified decree
with respect to additional groundwater rights in the Laramie Fox-Hills and
Denver formations, and then make a conveyance of additional groundwater to Pure
Cycle;
WHEREAS, the County has recently obtained additional groundwater rights as
contemplated by the Agreement; however, the amount of water which the County can
convey pursuant to the decrees is less than anticipated in the Agreement and the
decrees have taken longer to obtain than originally anticipated;
WHEREAS, the parties have reached a mutual understanding as to the amounts to be
paid and the groundwater to conveyed by the County for Special Facilities “A”
and “B,” in light of the developments mentioned in the preceding paragraph, and
desire to enter into this Amendment No. 1 to make the Agreement consistent with
the parties mutual understanding.
NOW, THEREFORE, in consideration of the mutual promises and undertakings set
forth herein the parties agree that the Agreement is hereby amended as follows:
1. Assuming the County continues to pay the MCFS monthly on a timely basis, the
entire amount of the monthly MCFS that the County was and is obligated to pay
under the Agreement is $6,849.70 per month through July of 2016.

 

 



--------------------------------------------------------------------------------



 



2. The County previously agreed to pay, and has paid to Pure Cycle, an
additional amount of $600.19 per month as interest (“Groundwater Interest
Payments”) commencing as of August, 2006 through July, 2008, as compensation for
the delay in obtaining the decrees for the additional groundwater rights. The
Groundwater Interest Payments were calculated at a rate of 3% per annum based on
the estimated groundwater purchase price set forth in Section 5.3 of the
Agreement of $240,075. The County shall no longer be obligated to pay the
additional $600.19 per month.
3. The parties agree that as of the effective date of this Amendment No. 1, the
County is current on all payments due to Pure Cycle under the Agreement with
respect to Special Facilities “A” and “B.” As of August 8, 2008, the County has
paid a total of $164,772.05 in principal and interest towards the MCFS and a
total of $14,404.56 in Groundwater Interest Payments.
4. The County agrees to provide executed deeds to Pure Cycle conveying good and
merchantable title without encumbrances to 58.93 acre feet per year of Laramie
Fox-Hills formation groundwater and 235.22 acre feet per year of Denver
formation groundwater within 14 days of the effective date of this Amendment
No. 1. The forms of the deeds to be used to convey such groundwater are attached
hereto as Exhibits A, B and C.
5. In addition, the County shall pay Pure Cycle the amount of $34,070.00 to
compensate Pure Cycle for the difference between the amount of groundwater that
was anticipated to be conveyed by the Agreement and the amount actually to be
conveyed. Such payment shall be made within 14 days of the effective date of
this Amendment No. 1.
6. The parties agree that upon conveyance of the groundwater rights set forth in
Section 4 hereof and payment of the amount set forth in Section 5 hereof, the
County will have satisfied its obligations under Sections 5.2 and 5.3 of the
Agreement and it will have no further obligations to pay for or convey the
groundwater described in Section 4 hereof and Sections 4.2 and 5.3 of the
Agreement, except the obligation to provide any correction deed or other
conveyance reasonably required to assure that Pure Cycle has good and
merchantable title to such groundwater without encumbrances. In addition, the
parties agree that the County shall have no further obligation to pay for
Special Facilities “A” and “B” except for the monthly MCFS as set forth in
Section 1 hereof.
7. All terms and conditions of the Agreement, except to the extent they have
been amended by the provisions of this Amendment No. 1, shall remain in full
force and effect.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment No. 1, effective as
of the day and year first above written.

              ARAPAHOE COUNTY
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
       
ATTEST:
       
 
       
 
       
 
            RANGEVIEW METROPOLITAN DISTRICT, acting by
and through its water activity enterprise
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
       
ATTEST:
       
 
       
 
       
 
            PURE CYCLE CORPORATION, a Colorado corporation
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
       
ATTEST:
       
 
       
 
       

 

3